Citation Nr: 0800925	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  04-15 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a disability rating higher than 40 percent 
for bilateral hearing loss. 

2.  Entitlement to a disability rating higher than 10 percent 
for adjustment disorder prior to April 30, 2007.  

3.  Entitlement to a disability rating higher than 30 percent 
for adjustment disorder since April 30, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from October 1976 to April 
1977.  

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

The Board remanded this case in December 2006 to obtain 
additional medical evidence and to ensure compliance with the 
notice and duty-to-assist provisions of the Veterans Claims 
Assistance Act (VCAA).  The case is once again before the 
Board for appellate review.


FINDINGS OF FACT

1.  Audiometric testing revealed that puretone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 
and 4,000 Hertz) is 55 decibels or more.

2.  Using Table VIA, a January 2002 audiological evaluation 
reveals the veteran manifests Level VII hearing in his right 
ear and level XI in his left ear. 

3.  Prior to April 30, 2007, the veteran's adjustment 
disorder was manifested by mild occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of an inability to perform occupational 
tasks due to such symptoms as a depressed and anxious mood 
some social isolation.

4.  Since April 30, 2007, the veteran's adjustment disorder 
has caused occupational and social impairment with reduced 
reliability and productivity due to symptoms which include 
depression, a flattened affect, decreased energy, and social 
isolation.




CONCLUSIONS OF LAW

1.  The criteria are met for a higher 50 percent rating for 
the bilateral hearing loss.  38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.85-4.87, Diagnostic 
Code 6100 (2007).

2.  The criteria also are met for a higher 30 percent rating 
for the adjustment disorder prior to April 30, 2007.  38 
U.S.C.A. §§ 1155 (West Supp. 2005); 38 C.F.R. §§ 3.102, 4.1-
4.14, 4.16(c), 4.125- 4.132, Diagnostic Code 9400 (2007).

3.  The criteria are met, as well, for a higher 50 percent 
rating for the adjustment disorder since April 30, 2007.  38 
U.S.C.A. §§ 1155 (West Supp. 2005); 38 C.F.R. §§ 3.102, 4.1-
4.14, 4.16(c), 4.125- 4.132, Diagnostic Code 9400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran wants higher ratings for his service-connected 
bilateral hearing loss and adjustment disorder.  In the 
interest of clarity, the Board will initially discuss whether 
these issues have been properly developed for appellate 
review.  The Board will then address the issues on their 
merits, providing relevant VA law and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
VCAA.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  In 
particular, letters from the RO dated in February 2004 and 
November 2005, as well as letters from the Appeals Management 
Center (AMC) dated in December 2006, April 2007, and August 
2007:  (1) informed the veteran about the information and 
evidence not of record that was necessary to substantiate her 
claims; (2) informed her about the information and evidence 
that VA would obtain and assist her in obtaining; 
(3) informed her about the information and evidence she was 
expected to provide; and (4) requested that she provide any 
evidence in her possession that pertained to her claims, or 
something to the effect that he should "give us everything 
you've got pertaining to your claim."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Also, VA has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 07-7130 (Fed. Cir. Sept. 17, 2007) 
[Mayfield IV].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006)

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, but determining nonetheless the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
so concluded the error was harmless.)

If there is any notice deficiency, the Board finds that the 
presumption of prejudice on VA's part has been rebutted:  (1) 
based on the communications sent to the veteran over the 
course of this appeal, she clearly has actual knowledge of 
the evidence she is required to submit; and (2) based on her 
contentions as well as the communications provided to him by 
VA, it is reasonable to expect that she understands what is 
needed to prevail.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all 
relevant medical records identified by the veteran and her 
representative.  In addition, the veteran was afforded 
several VA examinations to determine the nature and severity 
of her service-connected bilateral hearing loss and 
adjustment disorder.  See, e.g., Caffrey v. Brown, 
6 Vet. App. 377 (1994).  

Pursuant to the Board's June 2007 remand, the veteran was 
scheduled for a VA audiological evaluation in May 2007.  The 
VA audiologist indicated at that time, however, that findings 
could not be reported because the veteran refused to 
cooperate.  Based on the veteran's failure to cooperate, no 
further action is needed to comply with the Board's remand 
instructions.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (holding that the duty to assist is not a one-way 
street.  If a veteran wishes help in developing his claim, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence)  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA or the Court.

II.  Increased Rating for Bilateral Hearing Loss

The record shows that the veteran developed bilateral hearing 
loss due to acoustic trauma from weapons while serving with 
the National Guard.  In an August 1986 rating decision, the 
RO granted service connection for bilateral hearing loss.  
This disability was eventually assigned a 20 percent rating. 

In May 2001, the veteran requested an increased rating for 
his service-connected hearing loss disability.  In a February 
2007 rating decision, the RO granted an increased rating of 
40 percent for this disability.  The veteran appealed that 
decision, requesting an even higher rating.  See AB v. Brown, 
6 Vet. App. 35, 39 (1993).

VA's Schedule for Rating Disabilities (Rating Schedule) 
determines the disability ratings that apply in each case, 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating hearing loss, disability evaluations are 
derived from a mechanical application of the rating schedule 
to numeric designations assigned after audiometric 
evaluations are performed.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  Evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity, as measured by a controlled 
speech discrimination test (Maryland CNC) and the average 
hearing threshold, as measured by puretone audiometric tests 
at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  
The rating schedule establishes 11 auditory acuity levels 
designated from Level I, for essentially normal hearing 
acuity, through level XI for profound deafness.  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect. 38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).  

Table VII, (Percentage Evaluations for Hearing Impairment) is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poor 
hearing.  The percentage evaluation is located at the point 
where the rows and column intersect.  38 C.F.R. § 4.85(e).

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone thresholds at each of the 
four specified frequencies (1,000, 2,000, 3,000 and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  The provisions of 38 
C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

Applying the above criteria to the facts of this case, the 
Board finds that the evidence supports a 50 percent rating 
for the veteran's bilateral hearing loss.  The evidence for 
consideration includes two VA audiological evaluation reports 
dated in January 2002 and September 2003.  Since findings in 
the January 2002 report show greater hearing loss than the 
findings in the September 2003 report, the Board need only 
consider the former report in rating his hearing loss 
disability.    

The January 2002 VA audiological evaluation report shows, in 
the right ear, puretone thresholds of 60, 70, 90, and 100 
decibels at the 1,000, 2,000, 3,000, and 4,000 Hz levels, 
respectively, for an average of 80 decibels.  Testing in the 
left ear revealed puretone thresholds of 65, 90, 105, and 105 
at those same levels, respectively, for an average of 91 
decibels.  Speech discrimination was 64 percent in the right 
ear and 56 percent in the left.   

Applying the criteria found in 38 C.F.R. § 4.87 at Table VI 
to the above results show that the veteran's bilateral 
hearing loss was properly rated at the 40 percent level.  The 
findings in the above report yield a numerical designation of 
VII for the right ear - between 74 and 81 percent average 
puretone decibel hearing loss, with between 60 and 66 percent 
speech discrimination.  A numerical designation of VIII is 
appropriate for the left ear - between 90 and 97 percent 
average puretone decibel hearing loss, with between 52 and 58 
percent speech discrimination.  Entering the category 
designations for each ear into Table VII produces a 
disability percentage rating of 40 percent.  

However, since each of the puretone thresholds is 55 decibels 
or more, the Board must determine the Roman numeral 
designation using Table VIA, and then use the higher numeral 
in rating his hearing loss.  Using this table, the veteran's 
bilateral hearing loss meets the criteria for a 50 percent 
rating.  The findings from the January 2002 audiological 
evaluation report yield a numerical designation of VII for 
the right ear - between 77 and 83 percent average puretone 
decibel hearing loss - and a numerical designation of IX for 
the left ear - between 91 and 97 percent average puretone 
decibel hearing loss.  Entering the category designations for 
each ear into Table VII produces a disability percentage 
rating of 50 percent.  Thus, a 50 percent rating is warranted 
for the veteran's bilateral hearing loss.

The Board has considered lay statements provided by the 
veteran to determine whether a disability rating higher than 
50 percent is appropriate.  However, her contentions are 
insufficient to establish entitlement to a disability rating 
higher than 50 percent for defective hearing because ". . . 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann, 3 Vet. App. at 349.  Here, the 
mechanical application clearly establishes a 50 percent 
rating for the veteran's bilateral hearing loss disability. 

For the reasons and bases, the Board finds that the evidence 
supports a 50 percent rating for the veteran's service-
connected bilateral hearing loss, but that the preponderance 
of the evidence is against a disability rating higher than 50 
percent.  The appeal is granted to this extent only. 

III.  Increased Rating for Adjustment Disorder

In January 2004, the veteran filed a claim seeking service 
connection for a psychiatric disorder.  The RO eventually 
granted service connection and assigned a 10 percent 
disability rating for adjustment disorder with anxiety 
features due to his service-connected bilateral hearing loss.  
The RO assigned an effective date of January 23, 2004, for 
this award.  The veteran appealed that decision with respect 
to the 10 percent rating. 

During the course of this appeal, the RO issued a rating 
decision in June 2007 in which it granted an increased rating 
of 30 percent for the veteran's adjustment disorder.  Instead 
of granting this increase back to the date of claim (January 
23, 2004), however, the RO assigned an effective date of 
April 30, 2007, the date a VA examination report showed that 
her psychiatric disability had worsened.  

Therefore, two issue must be adjudicated: (1) entitlement to 
a rating higher than 10 percent for adjustment disorder prior 
to April 30, 2007; and (2) entitlement to a rating higher 
than 30 percent for this disability since April 30, 2007.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's adjustment disorder has been evaluated under 
the general rating formula for mental disorders.  Under these 
criteria, a 10 percent rating is assigned where there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and the ability to 
perform occupational tasks only during periods of significant 
stress, or where symptoms are controlled by continuous 
medication.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9400.

A 30 percent rating contemplates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, mild 
memory loss.  Id.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
particular symptoms such as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating is indicative of total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation or 
own name.  Id.

Applying the above criteria to the facts of this case, the 
Board finds that the evidence supports a 30 percent rating 
for the veteran's adjustment reaction for the period prior to 
April 30, 2007, and a 50 percent rating for the period since 
April 30, 2007.  Two VA examination reports support these 
conclusions. 

A.  Prior to April 30, 2007

Prior to April 30, 2007, the most probative medical evidence 
includes a February 2004 VA examination report.  The findings 
in this report show that the veteran's adjustment disorder 
meets the criteria for a 30 percent rating, as they 
demonstrate that she experiences occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to her depressed and anxious mood.  

During the interview, the veteran reported that she lived 
with her mother and 25-year-old son.  She reported that she 
had a good relationship with her husband, but that he was 
currently serving time in prison.  She indicated that she 
enjoyed her work as a home health aid.  She denied conflicts 
with her supervisors and explained that her only problems at 
work stemmed from her hearing loss and headaches.  She stated 
that she had very few friends because most had moved back to 
Puerto Rico, but that the few friends she did have were 
supportive.  She said she was involved with the Disabled 
American Veterans and would attend functions every month.  
She also enjoyed traveling and gambling small amounts of 
money.  

A mental status examination revealed that the veteran was 
well dressed and groomed.  She appeared alert and oriented in 
all spheres, and her speech was rational, relevant, and goal 
directed.  No psychotic symptoms were present such as 
hallucinations, delusions, or paranoia.  However, she did 
appear quite stressed as she related her history.  Her mood 
was both anxious and depressed.  In fact, she even broke down 
and began to sob at one point while relating her childhood 
history.  Her insight and judgment were fair, and reality 
testing was good.  Her frustration tolerance and impulse 
control were also adequate. 

The examiner concluded that the veteran has a limited social 
support system, but that this was more a function of 
geography rather than a function of any psychological issues.  
The examiner added, however that she does appear to be 
significantly stressed, especially when her hearing problems 
interfere with conversation.  She reported problems at work 
with her clients because of communication problems due to her 
hearing loss; however, she has had a continuous work history 
and thus seems to have been functioning well enough to 
maintain steady employment.  The examiner also pointed out 
that the veteran was not receiving any psychotropic 
medication or counseling.  The examiner noted that she also 
seems to enjoy different hobbies and interests and has the 
ability to relate to people.  The diagnosis was adjustment 
disorder with anxious features.  The examiner assigned a 
Global Assessment of Functioning (GAF) score of 60.  

The Board notes that the veteran experiences anxiety and 
depression, but does not have several of the symptoms listed 
in the criteria for a 30 percent rating - namely panic 
attacks, chronic sleep impairment, or mild memory loss.  
Nevertheless, she is not required to have all of the symptoms 
to meet the criteria for a 30 percent rating.  In Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002), the Court held that 
the use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R.    § 4.130 demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of symptoms, or their 
effects, that would justify a particular rating.  It is not 
required to find the presence of all, most, or even some, of 
the enumerated symptoms recited for particular ratings.  Id.  
The use of the phrase "such symptoms as," followed by a list 
of examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran 
and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  Id.  In other words, 
the evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.130 is not restricted to 
symptoms provided in that diagnostic code.  Id. at 443.

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
a particular diagnostic code, the appropriate, equivalent 
rating will be assigned. Id.

That being said, it appears that the veteran's adjustment 
disorder meets the criteria for a 30 percent rating for the 
entire period prior to April 30, 2007.  The mental status 
examination discussed above shows that the veteran's mood was 
clearly depressed and anxious, enough so to where she broke 
down at one point during the interview.  The Board thus finds 
that her adjustment disorder has resulted in occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to her depressed and anxious mood, as required for 
a 30 percent rating.  Thus, a 30 percent rating for the 
veteran's adjustment disorder is warranted prior to April 30, 
2007.

In reaching this decision, the Board also finds that the 
preponderance of the evidence is against a rating higher than 
30 percent prior to April 30, 2007.  In this regard, the 
February 2004 VA examination report does not list any of the 
symptoms described in the criteria for a 50 percent rating.  
In particular, other than some depression and stress, there 
was no evidence that she displayed a flattened affect; 
circumstantial, circumlocutory or stereotyped speech; weekly 
panic attacks; difficulty in understanding complex commands; 
impairment of short and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation; and 
difficulty in establishing and maintaining effective work and 
social relationships.  This report also notes that the 
veteran functions well at work, enjoys various hobbies, has 
the ability to relate to people, and attributes her limited 
social support system to the fact that most of her family and 
friends are in Puerto Rico.  It thus appears that the veteran 
is highly functional in both social and industrial settings, 
thereby precluding a disability rating higher than 30 
percent.  

The Board notes that the February 2004 VA examination reports 
lists a GAF score of 60.  A GAF score is a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).

A GAF score between 51 and 60 represents "[m]oderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co- workers)."  Id.  The Board notes 
that the symptoms listed under this score - namely a flat 
affect, circumstantial speech, and panic attacks - are also 
listed in the criteria for a 50 percent rating.  However, 
none of these symptoms is listed in the February 2004 VA 
examination report.  Therefore, the Board places limited 
probative value on this GAF score, as it does not reflect the 
veteran's actually symptoms.  See Baldwin v. West, 13 Vet. 
App. 1 (1999) (holding that Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the veteran).

The Board also considered treatment reports from individuals 
psychotherapy between 2005 and 2007, none of which lists any 
of the symptoms included in the criteria for a 50 percent 
rating.  These records merely show that the veteran was 
working in her relationship with her adult son, and the 
issues he was having involving the return of his step father 
from prison.  Hence, none of these records supports a 
disability rating higher than 30 percent prior to April 30, 
2007. 

B.  Since April 2007

On April 30, 2007, the veteran was afforded another VA 
examination, which was the basis of assigning a 30 percent 
rating.  After carefully reviewing this examination report, 
the Board concluded that the findings contained in this 
report show that the veteran's adjustment disorder actually 
meets the criteria for a 50 percent rating.  

This examination report shows a mild worsening of the 
veteran's psychiatric symptoms since her prior examination.  
The veteran told the examiner during the interview that she 
continues to suffer from depression.  She also added that she 
experiences decreased energy, poor concentration, and 
difficulty sleeping.  She indicated that she still works full 
time at the same job but was noted to be further isolated.  
She also reported conflicts with her son, which were still 
primarily due to the fact that her husband would soon be 
returning home from prison.  A mental status examination 
revealed that she has a depressed mood and a blunted affect, 
both of which are listed in the criteria for a 50 percent 
rating.  

From this report, it thus appears that the veteran's 
adjustment disorder is manifested by a flattened affect, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  These findings thus support a 50 percent 
rating.  In addition, the examiner assigned a GAF score of 
50, which also reflects a worsening of her symptoms.  In 
short, the veteran's adjustment disorder meets the criteria 
for a 50 percent rating as of April 30, 2007.

In reaching this decision, the Board also finds that the 
preponderance of the evidence is against a rating higher than 
50 percent since April 30, 2007.  In this regard, the April 
2007 VA examination report makes no reference to any of the 
symptoms listed in the criteria for a 70 percent rating.  In 
particular, there is no evidence of any suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
and difficulty in adapting to stressful circumstances.  
Although she continues to have interpersonal conflicts with 
her son, she continues to work in a job that requires 
significant interpersonal contact.  Therefore, the veteran 
does not appear to be unable to establish and maintain 
effective relationships as a result of her adjustment, but, 
rather, has difficulty in doing so, which would support the 
50 percent rating but not a 70 percent rating.

Again, the Board notes that the GAF score of 50 in this 
report does not accurately reflect the level of disability.  
A GAF score between 41 and 50 reflects serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32.  However, there is no 
evidence that the veteran displays any such behavior - 
including suicidal ideation, severe obsessional rituals, 
frequent shoplifting, or any serious impairment in social, 
occupational or school functioning.  The Board also 
reiterates that veteran has functioned relatively well at her 
job at a home health aid during the course of this appeal. 

For these reason and bases, the Board finds that the evidence 
supports a 30 percent rating for the veteran's adjustment 
reaction for the period prior to April 30, 2007, and a 50 
percent rating for the period since April 30, 2007.  However, 
the preponderance of the evidence is against higher ratings 
for both periods.  

ORDER

A higher 50 percent rating is granted for the bilateral 
hearing loss, subject to the laws and regulations governing 
the payment VA compensation.

A higher 30 percent rating is granted for the adjustment 
disorder for the period prior to April 30, 2007, subject to 
the laws and regulations governing the payment of VA 
compensation.  

A higher 50 percent rating is granted for the adjustment 
disorder since April 30, 2007, subject to the laws and 
regulations governing the payment of VA compensation.  




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


